Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
This action is in response to Applicant's after-final amendment filed October 13, 2021 in reply to the Final Office Action mailed July 14, 2021. Claim 6 has been amended; claims 2, 5, 7-9, 12, 13, and 21 have been canceled; and no claims have been newly added. Claims 16, 19, and 23 have been withdrawn. Claims 1, 3, 4, 6, 10, 11, 14-20, 22, and 23 are currently pending.
Withdrawal of Prior Claim Objections
Claim 6 has been satisfactorily amended. Claim 23 now contains proper status identification. Therefore, the objections to these claims presented in the Final Office Action mailed July 14, 2021 are hereby withdrawn. 
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer with respect to U.S. Patent No. 9,981,092 has been timely-filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejection presented in the Final Office Action mailed July 14, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
As noted in the interview summary mailed October 18, 2021, upon consultation with SPE Richter, it was decided that Applicant’s interpretation of the teachings of Lerner will be adopted by the Office, i.e. that Lerner, at Example 9, paragraphs [0131]-[0132], which states in part that the “residual menthol content in the sublimate did not 
Lerner et al. do not explicitly disclose that the amount of menthol is “about 1% w/w relative to said at least one excipient”. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed July 14, 2021 is hereby withdrawn.
REJOINDER 
Claim 1 is found to be in condition for allowance. Therefore, claims 16, 19, and 23, previously withdrawn under 37 CFR 1.142 as being drawn to non-elected species, but which depend from and thus include all the limitations of claim 1, are hereby rejoined. The restriction requirement of July 1, 2019 is hereby withdrawn.
Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
23. (Amended) The tablet according to claim 1, wherein the at least one excipient is selected from the group consisting of a dipeptide, a tripeptide, an oligopeptide, a polypeptide, a protein, a physiologically acceptable derivative thereof, a physiologically acceptable salt thereof, a physiologically acceptable solvate thereof, and a mixture thereof. 
REASONS FOR ALLOWANCE

The prior art does not teach or reasonably suggest a tablet comprising a micronized active, a particulate carrier 15-200 microns in size, and menthol in the amount of about 1% w/w relative to the carrier; wherein the tablet is manufactured by compression. 
The closest prior art is Lerner et al. (U.S. Patent Application Pub. No. 2008/0057129), which disclose a pharmaceutical composition comprising one or more micronized actives (APIs) and residual menthol coated onto a lactose particulate carrier having a size preferably of 50-150 µm; wherein the pharmaceutical composition can be in the form of a compressed tablet, and wherein the plurality of APIs can include e.g. salbutamol, salmeterol, and fluticasone (i.e. that are insoluble in propellant and that treat asthma) (abstract; paragraphs 0019, 0024, 0041-0043, 0048, 0049, 0055, 0061, 0065, 0066, 0082, 0110). 
Lerner et al., however, do not explicitly disclose that the menthol is present in the amount of about 1% w/w relative to the carrier. Rather, Lerner et al. appear to contemplate and target amounts of menthol much lower than the claimed amount. 
Therefore, pending claims 1, 3, 4, 6, 10, 11, 14-20, 22, and 23 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/DAVID BROWE/Primary Examiner, Art Unit 1617